DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of “after a synchronisation period” recited in claim 10, line 2 is vague and indefinite because it is unclear of how the “synchronisation period” is related other limitations of claim 1 and how it is obtained?
The recitation of claim 14 is vague and indefinite because it is unclear of how the first and second synchronization points are obtained and so as the difference between them and being distributed among the plurality of dummy periods or active periods?
	The recitation of “the synchronisation” and “synchronisation signal” recited in claim 16, lines 1 and 2, respectively, lack antecedent basis.
	The recitation of “outputting a jamming signal” recited in claim 17, line 1 is vague and indefinite because it is unclear of how the “jamming signal” is generated based on the method steps of claim 1. Moreover, it is unclear of how the limitations of “synchronization” and “synchronization signal” are related to the limitations of claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 10-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoddard (US 2009/0237289; art cited by applicant).
Regarding independent claim 1, Stoddard, as shown in figure 2, teaches a method of producing an output signal from a signal generator (3), comprising: determining a driving input (10 and 18) to the signal generator (3), the driving input for driving the signal generator to provide a predetermined output signal (6), wherein the output signal includes at least one frame, the at least one frame comprising an active period and a dummy period (“look through” period) and wherein the active period and dummy period are determined by the driving input. See also [0088] - [0090].
Regarding independent claim 20, the claim is a corresponding apparatus claim and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1. Moreover, Stoddard further teaches a synchronization signal input for receiving a synchronized signal. See [0076], [0077] and [0090].
Regarding dependent claims 4 and 11, Stoddard further teaches wherein the dummy period comprises a muted output in which no output signal is generated by the signal generator. See [0088] - [0090].
Regarding dependent claim 5, Stoddard further teaches wherein the dummy period includes one or more dummy signals for transmission. See [0087] and [0088], where many “look through” periods are used in transmission.
Regarding dependent claim 6, Stoddard further teaches wherein the one or more dummy signals are received from or shared with at least one other signal generator apparatus and/or receiver. See fig. 16 and [0094].
Regarding dependent claim 10, Stoddard further teaches further comprising outputting the output signal from the signal generator only after a synchronization period. See [0076], [0077] and [0090].
Regarding dependent claim 16, as pointed out above in the rejection under U.S.C. 112(b), the claimed limitation is unclear of how it is related to other limitations. Therefore, it is not given any patentable weight and thus, is rejected in view of Stoddard (since Stoddard teaches transmission of jamming signal in synchronization with other mobile stations [0076], [0077] ad [0090]).
Regarding dependent claim 17, Stoddard further teaches outputting a jamming signal comprising the method as claimed in claim 1. See [0088] - [0090].
See Regarding dependent claim 18, Stoddard further teaches wherein the dummy period includes a signal. See [0087] and [0088].
See Regarding dependent claim 19, Stoddard further teaches wherein the dummy period signal is shared with a plurality of signal jammers. See fig. 16 and [0094].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stoddard (US 2009/0237289; art cited by applicant) in view of GMBH (DE 102011101712; English translation filed by applicant on 02/24/2021)
Regarding claims 2, 7 and 13, Stoddard, as shown in figure 2, teaches a method of producing an output signal from a signal generator (3), comprising: determining a driving input (10 and 18) to the signal generator (3), the driving input for driving the signal generator to provide a predetermined output signal (6), wherein the output signal includes at least one frame, the at least one frame comprising an active period and a dummy period (“look through” period) and wherein the active period and dummy period are determined by the driving input. See also [0088] - [0090]. Stoddard fails to teach adjusting a duration of one or more of the active period and the dummy period to synchronize the output signal with a synchronization signal. However, GMBH, from the same field of endeavor, teaches adjusting a duration of one or more of the active period and the dummy period to synchronize the output signal with a synchronization signal in transmission of jamming signal. See [0009] and [0011]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Stoddard by employing the teachings as taught by GMBH so as to control generation of a jamming signal in synchronization with a synchronization signal. GMBH: [0009] and [0011].
	Regarding dependent claim 8, Stoddard as modified by GMBH further teaches wherein the synchronization signal is received from an external source. See Stoddard: [0076], [0077] and [0090] and GMBH: [0009].
Regarding dependent claim 9, Stoddard as modified by GMBH further teaches wherein the synchronization signal is used to synchronize the output signal with at least one other signal generator. See Stoddard: [0076], [0077] and [0090] and GMBH: [0009].
Regarding dependent claim 14, as pointed out above in the rejection under U.S.C. 112(b), the claimed limitation is unclear. Therefore, it is not given any patentable weight and thus, is rejected in view of Stoddard in view of GMBH.
Regarding dependent claim 15, Stoddard as modified by GMBH further teaches wherein the plurality of dummy periods are located in two or more frames. See Stoddard: fig. 14, [0086] and [0087].


	Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Merlin et al (US 10,834,754), Olson (US 2009/0009379), Franceschini et al (US 2009/0097531), Johnson et al (US 2015/0256286) and Jung et al (US 2019/0082474) are cited because they are pertinent to the method and apparatus for generating jamming signals. However, none of the cited references teaches or suggests the further arrangements as recited in claims 3 and 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636